DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-20 are objected to because of the following informalities:  In claim 14 line 11, the phrase “and surrounding and the cable” should read --and surrounding the cable--.  Claims 15-20 include all the limitations of claim 14 and are rejected for the same reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobey et al. (2021/0104843) in view of Fjelstad et al. (WO03/094203A2).
With regard to claim 1, Tobey teaches, as shown in figures 14 and 21-22: “A shield 1404 for a cable attachment system for attaching a cable 10 to a component… the shield 1404 comprising: an outer conductive surface (outer surface of 1404 in figure 14); a first end (lower-left end of 1404 in figure 14) configured to be coupled to a surface of the component 1402; a second end that receives the cable 10, wherein the cable 10 is configured to be coupled to… the component 1402; an inner non-conductive material 1412 received within the outer conductive surface of the shield 1404 adjacent the first end and encasing the connection of the cable 10 to… the component 1402, wherein the outer conductive surface of the shield 1404 fully encases the inner non-conductive material 1412”.
Tobey does not teach the component “having a ball grid array (BGA)” or the cable is configured to be coupled to a BGA of the component”.
In the same field of endeavor before the effective filing date of the claimed invention, Fjelstad teaches, as shown in figure 13 and taught in paragraph 27, a cable 523 connecting to a BGA 528 on component 527.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Fjelstad with the invention of Takahashi in order to connect to different kinds of contacts.

With regard to claim 7, Tobey as modified by Fjelstad teaches: “The shield of claim 1”, as shown above.

With regard to claim 8, Tobey as modified by Fjelstad teaches: “The shield of claim 7”, as shown above.
Tobey also teaches, as shown in figure 14: “further comprising a depending tab 1436 configured to directly connect the thin foil material to… the component 1402”.

With regard to claim 9, Tobey as modified by Fjelstad teaches: “The shield of claim 7”, as shown above.
Neither Tobey nor Fjelstad teaches: “wherein the thin foil material comprises at least one of copper, copper foil, aluminum and steel foil”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use copper, copper foil, aluminum and steel foil since this is merely selecting the preferred material for the shield and would enable a cheaper material to be selected. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 10, Tobey as modified by Fjelstad teaches: “The shield of claim 7”, as shown above.
Tobey also teaches, as shown in figures 1 and 21-22: “wherein the thin foil shield is configured to be mechanically coupled to the component 1402”.

With regard to claim 13, Tobey as modified by Fjelstad teaches: “The shield of claim 1”, as shown above.
Tobey also teaches, as shown in figures 14 and 21-22: “wherein the coupling of the shield 1404 to component 1402 conforms the outer conductive surface to the shape of the component 1402”.

Claims 2-6, 11-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tobey et al. (2021/0104843) in view of Fjelstad et al. (WO03/094203A2) and Takahashi (2020/0091661).
With regard to claim 2, Tobey as modified by Fjelstad teaches: “The shield of claim 1”, as shown above.
Neither Tobey nor Fjelstad teaches: “further comprising a conductive material received within the shield adjacent the inner non-conductive material and surrounding the cable”.
In the same field of endeavor before the effective filing date of the claimed invention, Takahashi teaches, as shown in figures 1-8: “further comprising a conductive material 9 and 10 received within the shield 30 adjacent the inner non-conductive material 2 and 3 and 

With regard to claim 3, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 2”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive material partially extends from the inner non-conductive material to a location inwardly of the second end of the shield 30”.

With regard to claim 4, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 2”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive material partially extends from the inner non-conductive material to substantially the second end of the shield 30”.

With regard to claim 5, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 2”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive material extends from the inner non-conductive material to the second end of the shield 30”.


Takahashi also teaches, as shown in figures 1-13: “wherein the conductive material surrounds the inner non-conductive material 8 and 21 encasing the connection of the cable 7 to… the component 100”.

With regard to claim 11, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 2”, as shown above.
	Neither Tobey nor Fjelstad nor Takahashi teach: “wherein the outer conductive material comprises a conductive epoxy”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a conductive epoxy, since doing so would only be selecting a preferred material and would make applying the shield to the housing easier. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 12, Tobey as modified by Fjelstad teaches: “The shield of claim 1”, as
shown above.
	Neither Tobey nor Fjelstad teach: “further comprising a depending tab configured to couple the outer conductive surface to the BGA of the component”.
	In the same field of endeavor before the effective filing date of the claimed invention, Takahashi teaches, as shown in figure 1: “further comprising a depending tab 37A configured to 

With regard to claim 14, Tobey teaches, as shown in figures 14 and 21-22: “A shield 1404 for a cable attachment system for attaching a cable 10 to a component 1402… the shield 1404 comprising: an outer conductive surface (outer surface of 1404 in figure 14); a first end (lower-left end of 1404 in figure 14) configured to be coupled to a surface of the component 1402; a second end that receives the cable 10, wherein the cable 10 is configured to be coupled to… the component 1402; - Page 3 of 9 -Serial No. 16/984,649an inner non-conductive material 1412 received within the shield 1404 adjacent the first end and encasing the connection of the cable 10 to… the component 1402”.
Tobey does not teach the component “having a ball grid array (BGA)” or the cable is configured to be coupled to a BGA of the component”.
In the same field of endeavor before the effective filing date of the claimed invention, Fjelstad teaches, as shown in figure 13 and taught in paragraph 27, a cable 523 connecting to a BGA 528 on component 527.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Fjelstad with the invention of Takahashi in order to connect to different kinds of contacts.
	Neither Tobey nor Fjelstad teaches: “and a conductive material received within the shield adjacent to the inner non-conductive material and surrounding and the cable, wherein 
	In the same field of endeavor before the effective filing date of the claimed invention, Takahashi teaches, as shown in figures 1-8: “and a conductive material 9 and 10 received within the shield 30 adjacent to the inner non-conductive material 2 and 3 and surrounding and the cable, wherein the outer conductive surface of the shield fully encases the inner non- conductive material and the conductive material”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Takahashi with the invention of Tobey as modified by Fjelstad in order to provide extra shielding over the connection of the cable conductors to the component.

With regard to claim 15, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches: “wherein the inner non-conductive material fully fills the portion of the shield 30 adjacent the first end where the cable 7 is coupled to… the component 100”.

With regard to claim 16, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figures 1-13: “wherein the conductive material is received within the shield 30 adjacent to the inner non-conductive material and surrounds the inner non-conductive material and the cable 7”.

With regard to claim 17, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive material partially extends from the inner non-conductive material to a location inwardly of the second end of the shield 30”.

With regard to claim 18, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive material partially extends from the inner non-conductive material to the substantially the second end of the shield 30”.

With regard to claim 19, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive material extends from the inner non-conductive material to the second end of the shield 30”.

With regard to claim 20, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figure 1: “further comprising a depending tab 37A configured to directly connect the outer conductive surface to… the component 100”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive. With regard to the rejection of claims 1 and 14, the Applicant argues that no rationale was provided for combining Fjelstad with the primary reference Takahashi.  The Examiner respectfully disagrees, as the rationale “in order to connect to different kinds of contacts” was provided.  By this rationale, the Examiner is stating that a person having ordinary skill in the art would adjust the interface of the cable to match any contacts known in the art, and Fjelstad teaches that connecting a cable to a ball grid array (BGA) was known at the time of the effective filing date.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.